PER CURIAM.
We have for review Osborne v. State, 766 So.2d 286 (Fla. 4th DCA 2000), in which the Fourth District Court of Appeal certified conflict with the Second District’s decision in Thompson v. State, 708 So.2d 315 (Fla. 2d DCA 1998), approved, 750 So.2d 643 (Fla.1999), on the issue of standing to challenge chapter 95-182, Laws of Florida, as violative of the single subject rule contained in article III, section 6 of the Florida Constitution. We have jurisdiction. See Art. V, § 3(b)(4), Fla. Const.
Based on our recent decision in Salters v. State, 758 So.2d 667 (Fla.2000), and the State’s confession of error, we quash the decision below and remand for resentenc-ing in accordance with the valid laws in effect on February 5, 1997, the date of the offenses.
It is so ordered.
SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.
WELLS, C.J., dissents.